Dykman, J.
The defendants Were indicted under section 654 of the Penal Code, which provides as follows: “A person who unlawfully and willfully destroys or injures any real or personal property of another, in a case where the punishment thereof is not specially prescribed by statute, is punishable as follows,” etc.; and the indictment stated specifically that the defendants unlawfully injured and destroyed a boat, which was the property of Lewis S. Davis, and being of the value of $60. The defendants were tried and found guilty at a term of the court of sessions in Suffolk county, and this appeal is from such conviction. Our examination of the case leads us to the conclusion that the indictment was properly framed, and contained a criminal offense under the statute. The testimony also sustained the indictment, and proved the defendants guilty of the offense. The claim that the boat was destroyed under advice of counsel constituted no defense to the indictment, and there were no errors committed upon the trial. The conviction should be affirmed. All concur.